4a DR mW BF WwW WV

10
11
IZ
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 1 of 9

18-CV-00718-JLR
Hearing: 03/02/2020

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

MARJORIE OGILVIE,
Plaintiff, Case No.: 2:18-cv-007 18-JLR
v.
STIPULATED PROTECTIVE
THRIFTY PAYLESS INC., a Washington ORDER

Pennsylvania Corporation; and
ASSA ABLOY Entrance Systems US Inc.,-a
Connecticut corporation,

Defendants.

"aie! i” te Suet” sr Sr! Sessa Staal Saas! nee Settee

 

 

 

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted. Accordingly, the parties hereby
stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to confidential

treatment under the applicable legal principles, and it does not presumptively entitle parties to file

confidential information under seal.

STIPULATED PROTECTIVE ORDER - I
Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 2 of 9

 

10
1
12
13
14
15
16
17
18
iv
20
Z|
22
23
24
25

 

 

2 “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged: All surveillance video from Store 5235 and Thrifty Payless,
Inc. corporate policies and procedures,

3. SCOPE

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material; (2) all
copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise.

4, ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party ay by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
categories of persons and under the conditions described in this agreement. Confidential material
must be stored and maintained by a receiving party at a location and in a secure manner that ensures
that access is limited to the persons authorized under this agreement.

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

agree that a particular document or material produced is for Attorney’s Eyes Only and is so

designated;

STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER - 2
Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 3 of 9

 

BP w HN

— HA ta

 

 

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must

be separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this agreement;

(g) the author or fécipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.

4.3 Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party
to determine whether the designating party will remove the confidential designation, whether the
document can be redacted, or whether a motion to seal or stipulation and proposed order is
warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards
that will be applied when a party seeks permission from the court to file material under seal.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards. The designating party must designate for protection only those parts of material,

documents, items, or oral or written communications that qualify, so that other portions of the

STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER - 3
ees

ta

“Ss ON

 

 

Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 4 of 9

 

material, documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (¢.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary expenses
and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5,2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery materia! that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
the designating party must affix the word “CONFIDENTIAL” to each page that contains
confidential material. If only a portion or portions of the material on a page qualities for protection,
the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).

(b) Testimony given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testimony, without prejudice to their right to so designate other testimony
after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
exhibits thereto, as confidential. Ifa party or non-party desires to protect confidential information

at trial, the issue should be addressed during the pre-trial conference.

STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER - 4
Sa DH ww FBP W PO

10
11
12
13
14
ls
16
7
18
19
20
21

23
24
25

 

 

Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 5 of 9

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this agreement.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the livfgatien, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet. and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding confidential
designations or for a protective order must include a certification, in the motion or in a declaration
or affidavit, that the movant has engaged in a good faith meet and confer conference with other
affected parties in an effort to resolve the dispute without court action. The certification must list
the date, manner, and participants to the conference. A good faith effort to confer requires a face-
to-face meeting or a telephone conference.

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under Local
Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER - 5
Oo CO SJ Ww th FB W HPO &

Nm HM BM BRON Ne pan

 

 

Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 6 of 9

made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
the material in question as confidential until the court rules on the challenge.
ad, PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena os order is
subject to this agreement. Such notification shall include a copy of this agreement, and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the designating party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

Ifa receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.
2, INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER - 6
ho

oe ie | ee |

10
1]
12
13

15
16
17

19
20
21
22
23
24

 

 

Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 7 of 9

receiving parties are thase set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
is not intended to modify whatever procedure may be established in an e-discovery order or
agreement that provides for production without prior privilege review. The parties agree to the
entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10, NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts and
summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL ‘ RE ‘

2/27/20 f\
iy Stephen G. Phillips, WSBA #22789
Attorneys for Plaintiff
LAW OFFICE OF JAY CAREY
P.O. Box 190
420 North McLeod
Arlington, WA 98223

DATED:

 

DATED: _ 92/27/2020 C?

John Barhoum, WSBA #42776 Attorneys
for Défendant Thrifty Payless

CHOCK BARHOUM LLP

121 SW Morrison Street, Suite 415
Portland, OR 97204

STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER - 7
~

oO fF SS DH Ww

1
12
13
14

16
17
18
19
20
21

23
24
25

 

 

Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 8 of 9

EDEN E. Gouprnan

| a CAB\
patep: _2{21{20 tiny,
R. Scott Fallon, WSBA #2574

Fallon McKinley &=akehetd= PL
RESTHR eS Soe ato oe NE. | \ootH st Sute Ho
Seattle, WA SSE S840 q3I

Attorneys for Defendant nae Boy
Entrance Systems US Inc.

PURSUANT TO STIPULATION, IT IS SOQ ORDERED
IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding
in any other court, constitute a waiver by the producing party of any privilege applicable to those

documents, including the attorney-client privilege, attorney work-product protection, or any other

privilege or protection recognized by law.

DATED: 3 Manch “2096
BVI

 

Hon. James L. Robart
United Statgs District Court Judge

STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER - 8
10
1]
12

14
15
16
17
18
19
20
21
a
23
24
25

 

 

Case 2:18-cv-00718-JLR Document 42 Filed 03/02/20 Page 9 of 9

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in the
case of [insert formal name of the case and the number and initials
assigned to it by the court]. | agree to comply with and to be bound by all the terms of this
Stipulated Protective Order and 1] understand and acknowledge that failure to so comply could
expose me to sanctions and punishment in the nature of contempt. | solemnly promise that I will
not disclose in any manner any information or item that is subject to this Stipulated Protective
Order to any person or entity except in strict compliance with the provisions of this Order,

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

Signature:

STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER - 9
